Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 19, 2014

                                    No. 04-13-00771-CR

                                    Christopher SMITH,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the 158th District Court, Denton County, Texas
                              Trial Court No. F-2011-1675-A
                       Honorable Sherry L. Shipman, Judge Presiding


                                      ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to May 23, 2014. NO FURHTER EXTENSIONS OF TIME WILL BE GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court